DETAILED ACTION

In response to RCE filed 6/21/2022.  Claims 1-2, 6, 8, 10, 15, 27, 31, 38-42, 44-46, 62, and 88 are pending.  Claims 31, 38-42, and 44-46 stand as withdrawn.  Claims 1-2, 6, 8, 10, 15, 27, 62, and 88 are examined thusly.  Claim 1 was amended.  Claim 24 was cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6, 8, 10, 27, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Balijepalli et al. (US 20160152819) with evidence from Loctite® Structural Adhesives and NVH Selector Guide (Hereafter “Loctite Guide”).
Faik discloses a panel for a vehicle interior panel (FIG. 5).  The panel comprises a curved base that is a metal (element 25) and two displays (element 26) with a glass cover layer adhered to the curved base and the displays (para. 0005-0024 and 0044).  The glass cover layer has a thickness of 0.1 to 2 mm (para. 0010). The glass cover layer is bonded to the base (para. 0044).  However, Faik is silent to the glass cover layer having the radius of curvature and Young’s modulus of the adhesive.
Fukushi discloses a glass article and glass substrate thereof.  Concerning claim 1, Fukushi discloses the glass article can be an interior vehicle component such as a display front surface or instrument panel surface, wherein the glass article comprises a glass layer having radius of curvature of 100 mm to 3000 mm (para. 0091 and 0115).  Regarding claims 6 and 41, the glass substrate is chemically strengthened (para. 0130-0137).  With respect to claim 10, the edge can be ground using a grinding tool of #600 grit (para. 0149 and 0129).  Concerning claims 27 and 42, as shown in Figures 1 and 2, there is no additional layer disposed and as such, would not have an anti-splinter film.  The glass substrate has a thickness of 0.7 mm in the test pieces for the examples (para. 0145) and has a composition that includes and encompasses ranges in the disclosed glass composition in the specification (para. 0057-0060).   Given that the combination teaches the same glass as claimed and the curved base, the impact properties as claimed would be met by the combination.  Furthermore, the display would remain readable as claimed and would not break when impacted in the manner specified.
Balijepalli discloses an epoxy adhesive composition that is used adhering automotive structure components together.  The adhesive has a Young’s modulus of at least 3200 MPa has some flexibility and crack resistance, while also having the desired modulus (para. 0004, 0012-0019).  As evidenced by the Loctite Guide, epoxy adhesives have excellent bonding properties to metals and glass (p. 7); as such, it is reasonable to expect the epoxy adhesive of Balijepalli to bond a metal and glass together with an epoxy adhesive composition.  As such, in order to have an adhesive that resists cracking and as a result, structural failure, one of ordinary skill in the art would have been motivated to use the adhesive of Balijepalli as the adhesive of Faik, in order to adhere the cover layer and the base together, wherein both are considered structural as they relate to a vehicle.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Balijepalli et al. (US 20160152819) with evidence from Loctite® Structural Adhesives and NVH Selector Guide (Hereafter “Loctite Guide”) as applied to claim 1 above, and further in view of Yamamoto et al. (WO 2013/176150).
The prior art discloses the above but is silent to the ground edge being further strengthened by ion exchange.
Yamamoto discloses a glass sheet that has a ground edge, wherein the ground edges and the major surfaces are all chemically strengthened (FIG. 1).  The ground edges and all major surfaces are all chemically strengthened by ion exchange, in order to slow cracking (pp. 3-32).  As such, in order to provide resistance to cracking, one of ordinary skill in the art would have been motivated to chemically strengthen the ground edge of the glass.

Claims 1-2, 6, 8, 10, 27, 62, and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Lutz et al. (US 20050209401) with evidence from Loctite® Structural Adhesives and NVH Selector Guide (Hereafter “Loctite Guide”).
Faik discloses a panel for a vehicle interior panel (FIG. 5).  The panel comprises a curved base (element 25) and two displays (element 26) with a glass cover layer adhered to the curved base and the displays (para. 0005-0024 and 0044).  The glass cover layer has a thickness of 0.1 to 2 mm (para. 0010). The glass cover layer is bonded to the base (para. 0044).  However, Faik is silent to the glass cover layer having the radius of curvature and Young’s modulus of the adhesive.
Fukushi discloses a glass article and glass substrate thereof.  Concerning claim 1, Fukushi discloses the glass article can be an interior vehicle component such as a display front surface or instrument panel surface, wherein the glass article comprises a glass layer having radius of curvature of 100 mm to 3000 mm (para. 0091 and 0115).  Regarding claims 6 and 41, the glass substrate is chemically strengthened (para. 0130-0137).  With respect to claim 10, the edge can be ground using a grinding tool of #600 grit (para. 0149 and 0129).  Concerning claims 27 and 42, as shown in Figures 1 and 2, there is no additional layer disposed and as such, would not have an anti-splinter film.  The glass substrate has a thickness of 0.7 mm in the test pieces for the examples (para. 0145) and has a composition that includes and encompasses ranges in the disclosed glass composition in the specification (para. 0057-0060).   Given that the combination teaches the same glass as claimed and the curved base, the impact properties as claimed would be met by the combination.  Furthermore, the display would remain readable as claimed and would not break when impacted.
Lutz discloses a toughened epoxy adhesive composition for assembly of parts of a vehicle that include metal.  With respect to the adhesive, Lutz discloses the adhesive formed from the composition has a Young’s modulus of 1500 MPa (or 1.5 GPa) (abstract; para. 0013).  The adhesive as set forth by Lutz has improved impact peel strength and impact strength at low temperatures, resulting in improved crash resistance of the product at any temperature (para. 0013).  As evidenced by the Loctite Guide, epoxy adhesives have excellent bonding properties to metals and glass (p. 7); as such, it is reasonable to expect the epoxy adhesive of Balijepalli to bond a metal and glass together with an epoxy adhesive composition.  As such, in order to provide high impact resistance and crash resistance at a wide temperature range, one of ordinary skill in the art would have been motivated to use of the adhesive of Lutz as the adhesive of Faik, in order to adhere the cover layer and the base together to provide a high impact peel strength of the  product and keep product from delaminating during crashes and the impacts.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Faik et al. (US 20180111569) in view of Fukushi et al. (US 20180088399) and Lutz et al. (US 20050209401) with evidence from Loctite® Structural Adhesives and NVH Selector Guide (Hereafter “Loctite Guide”) as applied to claim 1 above, and further in view of Yamamoto et al. (WO 2013/176150).
The prior art discloses the above but is silent to the ground edge being further strengthened by ion exchange.
Yamamoto discloses a glass sheet that has a ground edge, wherein the ground edges and the major surfaces are all chemically strengthened (FIG. 1).  The ground edges and all major surfaces are all chemically strengthened by ion exchange, in order to slow cracking (pp. 3-32).  As such, in order to provide resistance to cracking, one of ordinary skill in the art would have been motivated to chemically strengthen the ground edge of the glass.

Response to Arguments
Applicant's arguments filed 6/21/2022 regarding Faik, Fukushi, Balijepalli, and Lutz references have been fully considered but they are not persuasive.  Applicant asserts that the claimed impact properties are not inherent but dependent upon solely the modulus of the adhesive.  Examiner respectfully disagrees and notes that the properties are the result of a specific combination of a specific adhesive and a specific glass and specific substrate, wherein the material of the adhesive is not claimed and neither is the specific type of glass and specific substrate claimed.  As such, this argument is not commensurate in scope with the examples.  Applicant further asserts that a person having ordinary skill in the art would not have considered the adhesives of Balijepalli since it is not relevant to the present invention since there is a metal component and the present claims are directed to a glass sheet.  Examiner respectfully disagrees and notes that the carrier layer of Faik and in the instant specification recites the base as an aluminum sheet.  As shown by Balijepalli, the epoxy adhesive has excellent adherence to metal and further as evidenced by the Loctite Guide, epoxy adhesives have excellent adherence to metals and glass.  As such, there is a reasonable expectation of success.  The purpose of the adhesive of Balijepalli is to prevent structural failure which is ultimately the same as that of the instant application.
With respect to Applicant’s assertions of non-analogous art, Examiner notes that automotive structural components cover a wide variety of sizes and parts.  As such, there is no limitation as to where the adhesive can be used.  Furthermore, Balijepalli is directed to improving impact resistance and cracks from forming during impact events.  As such, given that automotive structure components can include consoles and the like, this is analogous art.  Balijepalli further discloses that the adhesive composition improves resistance cracking and as a result, structural failure, one of ordinary skill in the art would have been motivated to use the adhesive of Balijepalli as the adhesive of Faik, in order to adhere the cover layer and the base together.  Examiner further notes that the instant invention is directed to preventing cracks from forming during impact events.  As such, there is a reasonable expectation of success in using an adhesive such as that of Balijepalli to prevent cracks from forming in impact events because the this is taught in the prior art of Balijepalli.
With respect to the Lutz reference, Applicant asserts that because Lutz discloses using the epoxy adhesive with a metal sheet, it is not applicable to the instant claims.  Examiner respectfully disagrees and notes that both Faik, Lutz, and the instant specification disclose the base or carrier layer are metallic.  Furthermore, as evidenced by the Loctite guide, epoxy adhesives have excellent bonding to both metal and glass materials.  As such, there is a reasonable expectation of success.  Examiner further notes that the paragraph pointed to in the Lutz reference is not directed to just metal parts but broadly, “bonding parts of a vehicle together”.  This does not limit the parts to just metal parts.  As such, Applicant is narrowly reading the reference and not the broadest, reasonable interpretation of the prior art.  Specifically, it is noted that the vehicle parts are the metal carrier and a glass sheet.  Therefore, the reference is still applicable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783